                          UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF OHIO
                                WESTERN DIVISION


ASBESTOS WORKERS LOCAL 8 RETIREMENT
TRUST FUND,

                                                              Case No. 1:19-cv-113
             Plaintiff,
                                                              Bowman, M.J.
      v.

R. KELLY, INC.,

             Defendants.


                     MEMORANDUM OF OPINION AND DECISION

      The instant action is a suit brought by a multiemployer pension plan, against an

employer, for unpaid employer contributions to the plan, and for unpaid interest and

liquidated damages. This action alleges a violation of the Employee Retirement Income

Security Act (ERISA) Title 29 U.S.C. § 1145 which provides:

      Every employer who is obligated to make contributions to a multiemployer
      plan under the terms of the plan or under the terms of a collectively
      bargained agreement shall, to the extent not inconsistent with law, make
      such contributions in accordance with the terms and conditions of such plan
      or such agreement.


Id.

      This civil action is now before the Court on Plaintiff’s motion for summary judgment.

(Doc. 10). Defendant has not filed a response to Plaintiff’s motion. Pursuant to 28 U.S.C.

§ 636(c), the parties have consented to final disposition before the undersigned

magistrate judge. (Doc. 7).
       Here, Defendant, R. Kelly, Inc. (herein R. Kelly) was a member of the Master

Insulators Association of Cincinnati, Ohio and Vicinity (the Employer Association).

       The Employer Association and the International Association of Heat & Frost

Insulators and Allied Workers, Local 8 (the “Union”) entered into a collective bargaining

agreement which covers the wages, hours, terms and conditions of employment of each

Employer Association’s employees, including the employees of R. Kelly.

       Among the wages, hours, terms and conditions of employment contained in the

collective bargaining agreement was a requirement that each employer make employer

contributions to the Plaintiff, Asbestos Workers Local 8 Retirement Trust Fund (“Pension

Fund”) based upon the hours worked by employees. Plaintiff’s motion for summary

judgment asserts that it is undisputed that Defendant has failed to make employer

contributions to the Plaintiff pension plan as is required by the collective bargaining

agreement. Notably, under the collective bargaining agreement, contributions to the

Pension fund are to be paid to the fund on a monthly basis. Records maintained by the

Pension Fund indicate that Defendant failed to make employer contributions in 2018 for

July, August, September and October and in 2019 for March, April and May. As such,

Plaintiff asserts that Defendant owes $97,208.75 in employer contributions to the Pension

Fund. Plaintiff also seeks pre-judgment interest and liquidated damages pursuant to

ERISA and post judgment interest pursuant to Title 28 USC § 1961.

       Summary judgment is appropriate ‘if the pleadings, depositions, answers to

interrogatories, and admissions on file, together with the affidavits, if any, show that there

is no genuine issue as to any material fact and that the moving party is entitled to a

judgment as a matter of law. See Fed.R.Civ.P. 56. Having reviewed Plaintiff’s motion,
the undersigned finds the motion (Doc. 10) is well taken and is herein GRANTED for the

reasons stated therein, because no material facts appear to be in dispute Plaintiff is

entitled to judgment as a matter of law on its sole claim under ERISA. (See Doc. 10, Ex.

1 Burke Aff.; See also Exs. 1-4).

       Accordingly, the undersigned herein issues the following ORDER:

       1. The Court enters judgment in favor of the Asbestos Workers Local 8 Retirement

Trust Fund and against R. Kelly, Inc. in the amount of $97,208.75 for employer

contributions for the period of July 1, 2018, to May 31, 2019; pursuant to Title 29 U.S.C.

§1132(g)(2)(A).

       2. The Court enters judgment in favor of the Asbestos Workers Local 8 Retirement

Trust Fund and against R. Kelly, Inc. in the amount of $22,363.44 for prejudgment interest

on the unpaid employer contributions pursuant to Title 29 U.S.C. §1132(g)(2)(B).

       3. The Court enters judgment in favor of the Asbestos Workers Local 8 Retirement

Trust Fund and against R. Kelly, Inc. in the amount of $22,363.44 for liquidated damages

and late fees pursuant to pursuant to Title 29 U.S.C. §1132(g)(2)(C).

       4. The Court enters judgment in favor of the Asbestos Workers Local 8 Retirement

Trust Fund and against R. Kelly, Inc. for post-judgment interest pursuant to Title 28 U.S.C.

§ 1961.

       5. For a total judgment in favor of the Asbestos Workers Local 8 Retirement Fund

and against R. Kelly, Inc. in the amount of $141,935.63 for delinquent employer

contributions, pre-judgment interest and liquidated damages.

       SO ORDERED.
                                                  s/ Stephanie K. Bowman
                                                 Stephanie K. Bowman
                                                 United States Magistrate Judge
